Title: To George Washington from Susan Blair, 8 December 1780
From: Blair, Susan
To: Washington, George


                        
                            Philada Decr 8th 1780.
                        
                        As I have the honour to succeed the late Amiable Mrs President Reed as Treasuress of the Ladies Donations in
                            this State, I presume it is necessary to inform your Excellency, what has been done agreeable to the directions she had
                            received.
                        We have disposed of all the Money in our hands; a few small Sums excepted, which we have within a few days
                            received from the Country, for materials for Shirts, the greater part of which were generously made by the Ladies of this
                            City—and I may venture to assure your Excellency, that had it not been for the Sickness & Mortality which
                            prevailed, the whole Number would have been finished much sooner, & without expence.
                        Two Thousand & Five Shirts are now compleated, & ready to be delivered to any person your
                            Excellency may be pleased to appoint to receive and transport them to such place, or places, as shall be judged most
                            convenient for their distribution.
                        What remains in hand & may be received from the Country we shall dispose of in the same manner unless
                            your Excellency shall be pleased to honour us with different directions.
                        Had the Ladies success, been equal to their wishes, every Soldier in the Army should have enjoyed the fruits
                            of their attention—They are however happy in the prospect of the good effects which your Excellencys most prudent
                            application of their  may produce.
                        Mr Blair who still continues in an ill State of health, Unites in most respectful Salutations to your
                            Excellency, and Mrs Washington, with Dr Shippen and Your Excellencys Most Obedient & Very humble Servt
                        
                            Susan Blair
                        
                    